Citation Nr: 0118038	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George L. Yaksick, Jr., Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to May 1960, 
followed by an unverified period service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's multiple sclerosis is not shown to be 
causally or etiologically related to service, and it is not 
presumed to have had its onset during active service, or 
within seven years following active service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred nor aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303. 3.304, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
current multiple sclerosis had its onset shortly following 
his discharge from active military service.  

As a preliminary matter, the Board notes that, as discussed 
in a February 2001 letter, the RO has considered whether any 
additional development is needed to comply with the recently 
enacted Veterans Claims Assistance Act of 2000 ("VCAA"), 
Pub. Law No. 106-475, 114 Stat. 2096 (2000), and found that 
the requirements of the law had been met.  The Board has also 
reviewed the file to ascertain whether the duty to assist has 
been satisfied.  The Board finds that the RO has informed the 
veteran as to the evidence needed to substantiate his claim.  
All relevant records appear to have been associated with the 
claims file, and the Board is not aware of any other 
pertinent missing records.  The veteran was afforded a VA 
hearing at the RO in February 2001, and based on his 
testimony, there do not appear to be any outstanding medical 
records.  While the veteran has not been provided a VA 
examination in this appeal, the Board finds that such an 
examination would not be helpful in this case, for reasons 
explained in more detail below.  As such, the Board finds 
that the duty to assist has been satisfied in accordance with 
the VCAA, and the case is ready for appellate disposition.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Where a veteran served continuously for ninety days or more 
during a period of war, or served 90 days continuous active 
service after December 31, 1946, certain diseases shall be 
presumed to have been incurred during service even if there 
is no evidence of such disease during the period of service, 
if certain requirements are met, unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307, 3.309.  For multiple sclerosis, the 
disease must have been manifest to a degree of 10 percent 
within seven years of service separation, in order for the 
disease to be presumed to have been incurred during active 
service.  

If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Active service includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, active duty 
for training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (2000).  Reserves 
means a member of a reserve component of one of the Armed 
Forces, including the Army Reserve of the United States.  See 
38 U.S.C.A. § 101(26), (27).

In the present case, it is uncontroverted that the veteran 
currently has multiple sclerosis.  The question in this 
appeal involves the date of onset of the disease.  As a 
preliminary matter, the Board notes that at a hearing held at 
the RO in June 2000, the veteran and his representative 
indicated that the veteran served on active duty from May 
1958 to May 1960, and was in the Army Reserve from May 1960 
to May 1964.  Although the record does not contain 
independent verification of the veteran's Army Reserve 
service, the veteran has not alleged any periods of active 
duty for training following his separation from active duty.  
Moreover, the veteran testified that his symptoms of multiple 
sclerosis started "[r]ight after I got discharged from the 
Reserves."  As such, the Board may proceed with appellate 
disposition without obtaining verification of his Reserve 
service.
 
A review of the medical evidence of record reveals the 
following.  A September 1985 private hospitalization report 
from Victor M. Rivera, M.D., indicates that the veteran's 
"symptoms first initiated in 1972 when he experienced a 
slowly progressive weakness of the right leg and then 
dragging of the right foot."

A July 1991 private medical record from R. Philip Kinkel, 
M.D., indicates that he had reviewed a recent MRI of the 
veteran's brain and cervical spine, which was compatible with 
the previous diagnosis of multiple sclerosis.  

An October 1993 private medical record from R. Philip Kinkel, 
M.D., indicates that the veteran has had a primary form of 
multiple sclerosis since the age of 32, which, given the 
veteran's date of birth in 1939, would equate to 1971.  This 
was more than seven years after separation from active 
service.  

A June 1994 private medical statement from Timothy P. 
Schoettle, M.D., indicates that the veteran had multiple 
sclerosis "that has been progressive intermittently over the 
past 24 years."  

A March 2000 statement from Lisa A. Lane, M.D., indicates 
that she had treated the veteran since April 1998 for his 
multiple sclerosis.  Dr. Lane stated that "[u]pon speaking 
with the [veteran], his disability started in 1966, but was 
not formally diagnosed for several years."

In the June 2000 hearing at the RO, the veteran testified 
that he first started showing signs of multiple sclerosis in 
the early 1960s, and was first diagnosed in 1970.  The 
veteran stated that he first noticed a problem when he was 
having difficulty running with his kids.  He stated that his 
right foot began flapping down like a duck.  He indicated 
that he also experienced feelings of pins and needles down 
the back of his legs.  He stated that he first sought 
treatment in 1970.  He went to his family doctor first, who 
sent him to a neurosurgeon.

There are other medical records in the claims file reflecting 
treatment for multiple sclerosis, but the record is negative 
for any other medical opinions or statements regarding the 
onset of the veteran's multiple sclerosis.  

In light of the medical evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
multiple sclerosis, either on principles of direct or 
presumptive service connection.  In summary, the veteran does 
not contend that his multiple sclerosis began during service.  
Rather, he maintains that his symptoms began after separation 
from active service.  In the June 2000 hearing, the veteran 
testified that his symptoms began after he was discharged 
from the Reserves, which was sometime in 1964.  He stated 
that he was first diagnosed in 1970.  Other than the 
statement from Dr. Lane, the medical evidence, as outlined in 
pertinent part above, places the onset of the veteran's 
multiple sclerosis no earlier than 1970, which is more than 
seven years following the veteran's discharge from active 
service in 1960.  As such, the requirements for service 
connection have not been met.  

The Board acknowledges the veteran's contentions, and does 
not dispute his statements as to when he believes he first 
noticed symptoms of multiple sclerosis.  However, as a lay 
person without medical training or expertise, the veteran is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Rather, medical 
evidence on this point is needed.  Additionally, the Board 
has considered the March 2000 statement from Dr. Lane, in 
which she stated that "[u]pon speaking with the [veteran], 
his disability started in 1966, but was not formally 
diagnosed for several years."  However, this statement is 
merely a recitation of the veteran's report of his own 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There are no clinical records supporting this statement, nor 
is there any evidence that this statement is based on an 
independent review of the veteran's records. 

As pointed out earlier in this decision, the Board notes that 
the veteran has not been provided a VA examination in this 
appeal.  However, the Board finds that all relevant medical 
records have been obtained in this case, and there is no 
dispute that the veteran is currently diagnosed with multiple 
sclerosis.  The question involves the date of onset of his 
disease, which in the absence of documentation of symptoms 
that a medical professional could attribute to multiple 
sclerosis, would involve speculation.  As such, the Board 
finds that a medical examination would serve no useful 
purpose in this appeal.  

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
a claim for service connection for multiple sclerosis, and 
the appeal is denied.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit of the doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  



ORDER

Service connection for multiple sclerosis is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

